    Case 1:19-cv-00167-RAL Document 63 Filed 11/05/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT COURT OF PENNSYLVANIA

____________________________________________________
KOBE PINKNEY,                                    :
           Plaintiff                            :
                                                 :       CIVIL ACTION
             v.                                    :
                                                 :       1:19-cv-00167-RAL
MEADVILLE, PENNSYLVANIA,                         :
            &                                      :
POLICE CHIEF MICHAEL J. TAUTIN,                  :
            &                                      :
PATROLMAN JARED FRUM,                              :
            &                                         :
ALLEGHENY COLLEGE,                                   :
            &                                         :
SERGEANT WILLIAM MERCHBAKER,                          :
            &                                         :
FIRST ASSISTANT DISTRICT ATTORNEY PAULA DIGIACOMO :
            &                                         :
MEADVILLE TRIBUNE,                                     :
            &                                         :
COMMUNITY NEWSPAPER HOLDING, INC.,                   :
            &                                         :
KEITH GUSHARD,                                       :
                     Defendants,                     :

     BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO FILE
                   AN AMENDED COMPLAINT

      Federal Rule of Civil Procedure 15(a) provides that a party may amend its

pleading by leave of Court or written consent of the adverse party. “[L]eave shall

be freely given when justice so requires.”

      In Forman v. Davis, 371 U.S. 178 (1962), this Court noted that Rule 15(a)

declares that leave to amend shall be “freely given” when justice so requires and

that “this mandate is to be heeded.” Id. at 230. The Court noted that a Plaintiff

ought to be afforded the opportunity to amend a complaint so long as there is no

apparent undue delay, bad faith or dilatory motive on the part of the movant or
    Case 1:19-cv-00167-RAL Document 63 Filed 11/05/19 Page 2 of 3



repeated failure to cure deficiencies by amendments previously allowed. The

amendment will not cause any undue prejudice.          Although the District Court has

discretion to grant an amendment, “outright refusal to grant the leave without any

justifying reasons appearing for the denial is not an exercise of discretion.”    Id.

      “Among the grounds that could justify a denial of leave to amend are undue

delay, bad faith, dilatory motive, prejudice, and futility.”   In re Burlington Coat

Factory Secs. Litigation, 114 F.3d 1410, 1434 (3d Cir. 1997); see also Lorenz v. CS

Corp., 1 F.3d 1406, 1413 (3d Cir. 1993).

      The Third Circuit has found that “prejudice to the non-moving party is the

touchstone for denial of an amendment.”        Lorenz, 1 F.3d at 1414. Plaintiff seeks

leave to file an amended complaint to cure perceived deficiencies of his Equal

Protection claim as well as buttress the factual pleadings. Clearly, Defendants

cannot be prejudiced by virtue of Plaintiff’s amended complaint.

      Allowing Plaintiff to file his amended complaint will not prejudice any of the

Defendants. Plaintiff has diligently presented this case and there have been no

prior requests to amend the complaint in the case sub judice. In short there is no

reason to deny Plaintiff’s first request for leave to file his amended complaint.

                            CONCLUSION

     For all the foregoing reasons, Plaintiff respectfully requests that this Honorable

Court enter an Order granting Plaintiff’s motion for leave to file his first amended

complaint, attached hereto as Exhibit “A,” ordering the Clerk to file Plaintiff’s first

amended complaint and deeming it filed as of the date of the Order and granting any

additional relief as this Court deems just and proper.
   Case 1:19-cv-00167-RAL Document 63 Filed 11/05/19 Page 3 of 3



Date: September 14, 2019



                                      Respectfully submitted:



                                      /s/ Earl Raynor
                                     Earl Raynor, Esquire
                                     PA Supreme Court I.D. No. 66849
                                     1800 J.F.K. Boulevard
                                     Third Floor
                                     Box 103
                                     Philadelphia, Pennsylvania 19103
                                     (215)254-0299
                                     Fax: (914)663-5116

                                     Counsel for Plaintiff
                                     Kobe Pinkney
